THEATTORNEY       GENE
                            0F TEXAS
                               AUSTIN   11.   TEXAS
PIPlCE   DANlEL




                              January 22, 1951

           Hon. F. T. Graham                    opinion Ro. v-1145.
           County Attorney
           Cameron county                       Re: Compensation of county
           Brownsville,Texas                        officers in Cameron
                                                    county.
           Dear Sir:
                     According to your opinion request, the Cosauls-
           sioners' Court of Cameron County on September 28, 1949,
           adopted the following order:
                       *It is ordered by the Conmdsioners~
                  Court of Cameron County that the salary of
                  all elected county officials, including the
                  County Auditor,be raised 15 percent, ef-
                  fective October 1, 1949."
                     Cameron County had a population according to
           the 1940 Federal census of 83,202, and the po ulation
           according to the 1930 Federal census was 77,5&0. Cameron
           County now has a populations of 124,834 according to the
           1950 Federal census. The tax valuation in Cameron County
           according to the last approved tax rolls of 1950 is $52,-
           635,730+00- In view of the change in the census, you
           have asked the following questions relative to the above
           quoted order of the commissioners1court:
                       "1. Does the increase in population
                  and the resulting increase of the basic
                  salaries of county officers automatically
                  result in rendering ineffectivethe order
                  of the CommIssionera'Court raising sal-
                  aries fifteen percent?
                       "2. Will an order setting the salaries
                  of other county officers at $5500.00 result,
                  in effect, in repealing the order of the Corn--
                  missioners' Court raising their own salaries
                  fifteen percent?
                       "3. Can the Commissioners1 Court set
                  the salaries of the officers mentioned in
                  Article 3912e-6 at $5500.00 (being the sal-
                  aries provided by law for such officers in
Hon. F. T. ffraham,page 2   (V-1145)


     counties having a population between lOO,-
     000 and 190,000 - Cameron County having
     124,854 according to the 1950 census) and
     themselves continue to keep or take the
     fifteen percent increase on their salaries
     as per the order of said Court of date
     September 28th, 1949, under Article 3912g,
     Sec. 1, and not allow the said officers a
     similar fifteen Rercent based on the sal-
     ary of $5500.001
          In Attorney General's Opinion V-1140 (1951), it
was held that Galveston County, having a population of
112,226 inhabitantsaccording to the 1950 Federal census,
"now comes wit.hinthw provisions of Articles 3912w-6 and
3912e-7.        . Therefore, the maximum base pay of the
sheriff, a&gssor and collector of taxes, county judge,
county attorney, district clerk, and county clerk of Oal-
vwston County is $5500.00." It was also held in that
opinion that Article 3912g, V.C.S., provides for an in-
crease in compensationin an additioual amount not to
exceed twenty-fiveper cent of the sum allowed under the
law for the fiscal year of 1948. It was then concluded
that the maximum annual compensationthat may now be al-
lowed the sheriff, assessor-collectorof taxes, county
       county attorney district clerk, and county clerk
d?%~ivwston County is’$6687.50. We believe that Opin-
ion V-1140 is equally applicable to Cameron County. Therw-
fore, if the Commissloners~Court of Cameron County pays
its county officers the sum of $5500.00 per annum, It
will not be granting those officers an Increase under
the provisions of Article 59128, but under the provi-
sions of Articles 3912w-6 and 3912w-7.
          Article  39128 provides that the *members of
the Cozmulqsloners Court may not raise the salaries of
any of such CommissionersCourt under the terms of this
Act without raising the salaq of the remaining county
officials in like proportion. If the county officials
of Cameron County are not granted any Increase in 1951
under the provisions of Article 3912g, the members of
the commissioners1court are not authorized to receive
the increase allowed under its provISions.   Therefore,
you are advised that if the county officials of Cameron
County are paid an annual salary of $5500.00, the tom-
pwnsation of the commissioners*court will be governed
by the provisions of Article 2350, V.C.S., and can only
be $3600.00.
Hon. F. T. Graham, page 3   (V-1145)


                         SUMMARY
         The maximum base pay of the sheriff,
    assessor-collectorof taxes, county judge,
    county attorney, district clerk, and coun-
    ty clerk of Cameron County is $5500.00 U-I*
    der the provisions of Articles 3912e-6 and
    39120-7, v*c*s., and the maximum base aom-
    pensatlon of county commissionersunder
    the provisions of Article 2350, V.C.S., Is
    $3600.00. If the conrmisslonwrsl court does
    not grant any increase under the provisions
    of Article 3912g, V.C.S., to the remaining
    county officials, the members of the com-
    missionersI court cannot fix compensation
    for themselvesin wxowss of the compwnsa-
    tion provided for in Article 2350.
APPROVED:                          Yours very truly,
J. C. Davis, Jr.                     PRICE DANIEL
County Affairs Mvislon             Attorney General
Jesse P. LWon, Jr.
Assistant
                                                ~g&.   ,.,:.
                                                         ,~
Charles D. Mathews                     John Reeves
First Assistant                          Asslstant
JR:mw